Citation Nr: 1740746	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  10-13 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In January 2015 and June 2016, the Board remanded the issue for further development.  The appeal has been returned to the Board for appellate review.

In November 2014, the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing.  A copy of the transcript of this hearing has been obtained and associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is necessary prior to appellate review.

The record shows that the Veteran had a private audiological examination in September 2016.  The results of that audiogram indicate that the Veteran's hearing worsened since the May 2014 VA audiological examination.  However, it is unclear whether the word recognition protocol used is the Maryland CNC protocol as required by VA.  In the February 2017 remand, the Board instructed the AOJ to schedule the Veteran for a new VA audiological examination and to have the VA audiologist interpret the September 2016 graphical puretone threshold findings, and indicate if possible, whether or not the September 2016 private audiogram used the Maryland CNC test to determine word recognition ability.  The Veteran underwent a VA audiogram in March 2017 and the VA audiologist interpreted the September 2016 private results but did not indicate whether the word recognition scores were obtained using the Maryland CNC testing protocol or not.  The examiner stated the word list and number of words used for word recognition testing was not specified on the report.  

The AOJ was instructed that if the VA examiner was unable to determine whether the September 2016 private audiology examination used the Maryland CNC test, the AOJ should contact the audiologist who performed the September 2016 audiology examination and request he or she specify which word recognition protocol was used.  The AOJ has not done so.

As the September 2016 testing results are pertinent to the Veteran's claim for a compensable rating, on remand the AOJ should contact the September 2016 audiologist to find out which word recognition protocol was used.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the audiologist who performed the September 2016 audiology examination and request that individual specify which word recognition protocol was used for the September 2016 examination.

2.  Thereafter, readjudicate the claim.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.





The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




